 INTERNATIONAL HOD CARRIERS, ETC., LOCAL 916565tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 4459Federal Building, 1520 Market Street, St. Louis, Missouri, Telephone No. Main1-8100, Extension 2142, if they have any question concerning this notice or compli-ance with its provisions.InternationalHod Carriers,Building and Common LaborersUnion of America,Local 916, AFL-CIOandOwen Langston.Case No. 14-CB-998. December 23, 1963DECISION AND ORDEROn December 20, 1962, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the General Counsel and the ChargingParty filed exceptions to the Intermediate Report and supportingbriefs. The Respondent filed no exceptions.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.THE REMEDYThe Trial Examiner recommended,inter alia,that the Board orderthe Respondent to reimburse the victims of Respondent's assault formedical expenditures incurred in the treatment of their injuries, butdeclined to recommend that the nonstriking employees be made wholeby Respondent for the loss of pay they incurred during the period theyremained away from work because of fear generated by the Respond-ent's illegal conduct.For the reasons set out inInternational Union ofOperating Engineers, Local 513, and its agent, Lester Straughan(Long Construction Company),145 NLRB 554, issued this day, weconcur in the Trial Examiner's recommendation that back-pay notbe awarded in this case, and we further find it inappropriate for likereasons to award reimbursement for medical expenses resulting fromRespondent's illegal activity.We therefore do not adopt the TrialExaminer's recommendation relating to the medical expense remedy.145 NLRB No. 58. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts the Recommended Order of the Trial Examinerwith the following modifications :Substitute for the first paragraph therein the following paragraph :Upon the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations Board hereby orders that Respondent, itsofficers, agents, and representatives, successors, and assigns, shall :The notice is hereby amended by deleting the paragraph whichbegins "WE WILL reimburse and pay Lester Utley, etc...."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed May 14, 1962, by Owen LangstonallegingthatInternationalHod Carriers, Building and Common Laborers Union of America, Local 916, AFL-CIO, herein called the Respondent or the Union, had engagedin and was engaginginunfair labor practicesin violationof the National Labor Relations Act, asamended(61 Stat. 136), herein called the Act, a representative of the GeneralCounsel of the National LaborRelationsBoard, herein called the General Counseland the Board,issued a complaintdated August 1, 1962, against the Union,allegingviolations of Section 8 (b) (1) (A) of the Act.The complaintin substancealleged thaton orabout May8 and 9,1962, Respon-dentthreatened employeeswith physicalviolence and engagedin various acts ofphysicalviolence againstemployeesin connectionwith theirfailureand refusal tojoin in a strikeagainstthe Charging Party.In its answer,besides denying the commission of any unfairlabor practices,Respondentfiled a counterclaim against theChargingParty alleging the loss ofinitiationfees andunion duesby failure of the Charging Party's refusal to bargainwith the Respondentin violationof Section 8(a) (5) of the Act.At the hearing,upon the motion of the General Counsel and the Charging Party, Respondent'scounterclaim was stricken and no evidence was admittedin connectiontherewith.Pursuant to notice the matterwas heard before TrialExaminer Eugene E.Dixon atEllington,Missouri,from October 2 to 5, 1962, with all parties represented bycounsel.Briefs were received from the General Counsel and the Charging Partybut the Respondent, having received a 15-day extension in which to file its briefand failing to get additional time upon request, indicated that it would not file abrief.After filing his brief the General Counsel moved to delete the second and thirdparagraphs on page 19 thereof which motion is hereby granted.The parties also bystipulationmoved to correct the record in certain respects which corrections aremade a part of the record herein and are granted.Upon the entire record in the case and from my observation of the witnesses,Imake the followingFINDINGS OF FACT1.THE BUSINESS INVOLVEDAt all times material, the Charging Party, Owen Langston, has been an Arkansascontractor with his home office and principal place of business located in Salem,Arkansas, where he is engaged in various pursuits including land-clearing work.On February 28, 1962, he contracted with the Irby Construction Company ofJackson,Mississippi, to clear a right-of-way in Missouri for a powerline Irby wasbuilding for the Missouri-Arkansas Power CooperativeThis cooperative gets itspower from the Bull Shoals Dam in ArkansasThe powerline in question was tobecome part of the cooperative's distribution "grid" to cooperative users locatedin the State of Missouri.During 1962 Irby paid Langston more than $50,000 inpartial payment for the work he performed in 1962 under this contract. I findthat Langston is engaged in commerce within the meaning of the Act. INTERNATIONAL HOD CARRIERS, ETC., LOCAL 916567II.THE LABOR ORGANIZATION INVOLVEDInternational Hod Carriers,Building and Common Laborers Union of America,Local916, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAs the Charging Party observes in its brief, "This is a simple case.A group ofnonstriking workers was brutally assaulted for having exercised their right to refrainfrom joining a strike, and the only issue is the basic factual one of whether or notthe Respondent Union is responsible for the violence and threats of violence."Although the record is relatively long and involves numerous situations incidentalto and augmentative of the main issue only a few facts to set the scene and back-ground are necessary to an understanding and treatment of the main issue.On April 30, 1962, Owen Langston began clearing a right-of-way for an electricpowerline near Ellington,Missouri.To do this work he was using two crews ofmen, one recruited from his home base of operations in Arkansas and other placesthan Ellington and the other recruited in and around Ellington by William Larkinwho was placed in charge of it.When he hired the men for his crew, Larkin toldthem that if the job went union they would get more money than their hiring rate.On this basis, Larkin was able to get most of the members of his crew to join theUnion within a few days after the job started.On May 4 the Union's president and business agent, Woodrow Wilson, and itsfinancial secretary and assistant business agent, James Keeble, made a personaldemand of Langston for recognition of the Union as the bargaining agent of hisemployees' and informed Langston he was going to have to pay the men moremoney. Langston refused to recognize the Union and indicated he could not affordto pay more.Wilson stated he was going to find the Arkansas crew and stop itfrom workingThereupon the union people started toward the area where theArkansas crew was working and Utley and Langston followed them.There,another conversation took place between Langston and the union representatives,a repetition of the first conversation.Then the union people got back on their truckand went to where Larkin's crew was working. There, they told Larkin to call inhis crew which he immediately did.When the men quit working, one of the crew,Freddy Pyrtle, was given a picket sign and began picketing as a paid picket.Ac-cording to the undenied and credited testimony of Cox, Wilson also told the menthat he would bring in some other men to do the picketing the following week.On the morning of May 9 as the truck hauling the Arkansas crew left Ellingtongoing north on Highway 21 to transport the men to work, four or five carloads ofmen, members of the striking Ellington crew, which had been parked at the roadside,pulled in behind the truck.The last of these cars carried Pyrtle and Cox.Behindthem came Langston and Utley in Utley's car.Highway 21 is a twisting, curvingroad 2 and Langston soon lost sight of his truck.About 3 miles north of Ellingtonon Highway 21 there is a roadside park alongside the highway, to the right as onegoes north.Highway 21 curves to the left as it approaches and goes by the parkand almost immediately curves again to the right.The park itself is located at anelevation of 20 or 30 feet above the highway.As a result of this topography,persons as they approach from the south can see directly ahead of them into theroadside park.The park extends for two or three hundred feet along the highway.Ithas a driveway entering the park off the highway at the south end going upthrough the park close enough to the edge of the park for vehicles parked on it tobe seen from the highway and circling back down to the highway and entering itagain at the north end of the park.According to Langston's credited testimony, before they reached the park heobserved a number of cars parked in the park drive in the north portion of the park,facing south. In addition, he saw a number of men standing around in the parknear the automobiles.As they approached the park, the cars which were in frontof them slowed up to turn into the park drive requiring Utley, who was driving, to1Langston at the time was at a farm with Lester Utley, the job engineer, somewhere inthe general vicinity of the two crewsThe union representatives had gone to the Ellingtoncrew and had asked Larkin to direct them to LangstonLarkin had sent his assistant,Lyman Cox, on a borrowed truck to take the union officials to Langston which he did.introducing them to Langston2This was apparent to me when I drove It at the request of the parties to take a view ofthe road and its relation to a wayside park that plays a part in the events of May 9 as willbe seen. 568DECISIONS OF NATIONALLABOR RELATIONS BOARDcome almost to a stop.When Langston saw these cars pull into the park driveway,his curiosity was aroused and he watched closely as he and Utley drove by the park.He identified Larkin, Keeble, and Wilson standing together close to one of theautomobiles.Langston was positive of his identification of Keeble and believed thatthe other two men with Keeble were Wilson and Larkin, but he was not absolutelysure.Utley, although he was driving the car, also observed these men and waspositive in his identification of all three .3There were two roads off Highway 21 by which Langston's men could reach theirwork area,one somedistance north of the wayside park and the other a few hundredfeet south of it.Langston had instructed his men to use the road north of the parkbecause he thought it was the better road.Having seen what he did at the parkas they drove by, Langston concluded that it would not be safe for the Arkansas crewto go into the woods that day.Accordingly, assuming that they were on ,the routehe had recommended, he and Utley drove north on Highway 21 to catch up withand stop the truck.Having reached the recommended access road with no sight of thetruck, Langston concluded that the truck must have used the road immediately southof the park.Thus, they turned back and retraced their route.When they gotback to the wayside park the last of the cars that had been there when they had passedby a few minutes before was just pulling out of the park going south and turning intothe road that Langston assumed his Arkansas truck had taken.Then, as accuratelydescribed in the Charging Party's brief: 4Langston and Utley followed these cars along this road,all the way to wherethe Arkansas crew was to work that day.At one point along this road, Utleyand Langston could see almost a half mile of road ahead of them. They sawthe truck and a long parade of cars following the truck.About 100 yards shortof the right-of-way at which the Arkansas crew was to work there is a clearingand a farm house known as the Allen farm. By the time Utley and Langston hadreached this clearing,many cars were already parked in this clearing,on bothsides of the road which proceeded up toward the right-of-way.As Utley andLangston drove through this group of cars, they both observed Keeble and Wilsonstanding next to one of the cars.Utley also remembered seeing Larkin at thesamelocation (Tr. 86).3Utley and Larkin proceeded up the road through the woods in low gear, asfar as they could go. This was a few yards short of the right^of-way, becauseof a couple of cars were stopped in the road, blocking further movement of cars.At this point Langston and Utley got out of their car and walked the remainingdistance to the right-of-way.While they were walking up, other men were alsowalking up the road in front of them and behind them. Some of these men theyrecognized as members of Larkin's crew.Others were strangers, two or threeof whom were carrying 3-foot lengths of green rubber hose. (Tr. 92.)Whenthey reached the right-of-way, they observed the truck parked parallel to theright-of-way, facing south.Mr. Wetzel, the foreman of the Arkansas crew, hadalighted from the cab and come around to the back of the truck. The crew was3 Although Larkin denied being there, it is interesting that Mr. Pyrtle, who waswilling to perjure himself for union cause, admitted that he had seen Larkin "overwhere they had the fight" (Tr. 241). The aforementioned clearing is only about100 yards from where the violence occurred.3In an affidavit Utley gave the Board he quite accurately described Wilson's generalappearance except that he estimated his height as being about 5 feet 5 inches when in factWilson is 3 or 4 inches tallerHe also overestimated Keeble's height by about 3 inches andfurther described Keeble as being dark haired (almost black), dark-complected, and about23 or 24 years oldActually, Keeble, although one of those in-between types, is more onthe blond side than the brunette.Also, in my opinion, he is considerably younger lookingthan his age of 37. I do not view the discrepancies of Utley's descriptions as importantI agree with the General Counsel that the ability to describe another person's physicalappearance particularly after having seen him only once or twice briefly is often a matterof articulateness and literary expression and does not necessarily reflect one's ability torecognize that person when he is seen againAs for Utley's estimates of height, I canonly conclude he is a poor judge of measurements and distancesHe described the waysidepark as being 400 to 500 feet from the highway I would be surprised to have a measure-ment show that it was more than 150 feet from the highway4The only part of what then transpired that was denied was Pyrtle's testimony that heengaged in no acts of violenceAs will appear from a reading of the record, Pyrtle is notworthy of credence I do not credit his denial INTERNATIONAL HOD CARRIERS, ETC., LOCAL 916569still in the truck.About 30 men had already gathered at the scene,standingin a group on the west side of the right-of-way, only a few feet from the truck.Others were still walking up toward the right-of-way from the clearing.Atapproximately the same time that Mr. Wetzel walked to the rear of the truck,a large man, identity unknown,spoke to the members of the Arkansas crew.He told all those who wanted to side with the union to get down and step overwith the groupJr. 95, 286,476, 619).No one accepted the invitation.Mr.Wetzel then looked at his watch and stated to his crew that it was time to go towork; that they should get their tools and start working.Wetzel then addressedhimself to the crowd of other men who were standing around and told them thatif they wanted to talk to the crew, they should wait until after working hoursto do so.At this moment,another man who was standing near the back of the truckasked "Where is the engineer?"Utley, who was standing with Langston, about5 feet from the rear of the truck,spoke up and said, "I am the engineer."Theman who had asked for the engineer then said,"Iwant that son-of-a-bitch" andleaped at the engineer(Tr. 619).4At the same instant another man, standingover toward the truck took out a gun, aimed it toward the truck and fired.The firing of the gun caused Mr.Utley to glance toward the man who had justfired the gun.At the same instant he was struck in the face and knockeddown.As soon as Utley was knocked to the ground,several men proceeded tokick and stomp him, causing him to lose consciousness.Mr. Langston started topush one of the men who was stomping Utley. At that moment another man,standing about 3 feet from Langston,jerked out a pistol and threatened to shootLangston(Tr. 621).At that point Langston backed up,walked away backdown the road a few feet and walked off into the woods to escape.Simul-taneously,or possibly a few seconds later, rocks began to be thrown at theArkansas crew, who were still on the truck.One man, Tommy Belcher, washit in the back of the head with a rock and knocked unconscious(Tr. 477-8).When Belcher regained consciousness someone came up to the truck and .told himto get off the truck.At about the same time someone grabbed hold of bothof his arms and helped him off the truck.Then,while they held his arms, hewas punched in the jaw.Jr. 479).In the meantime,Homer Ward,another member of the Arkansas crew, wasstruck on the arm by a rock thrown by Freddy Pyrtle, the union picket.Wardobserved Pyrtle with an armful of rocks and saw Pyrtle throw the rock which hithim (Tr.437).Ward climbed off the truck and walked in front of the truck.At that moment one of the men started to hit him again.Ward said to him,"You have done enough damage, you have already broken my arm."The manlet him go.The man had a rubber hose in his hand (Tr. 438).When Utley and Belcher regained consciousness the rest of the Arkansascrew was gone.They were then told that they should get the truck off the right-of-way or it would be burned (Tr. 97, 493).4Other versions,essentially the same, appear at pp.95, 203, 287,388, 476.Hospitalization and medical attention was required for some of the injuries sus-tained by Utley, Belcher, and Ward. It was not until May 21 that Langston couldconvince the nonstrikers that it would be safe for them to return to work which theydid on that date.Except as otherwise already indicated,littleof the foregoing was controvertedor denied.However,Larkin, Keeble, and Wilson denied that they were at the parkat the time in question or that they were at the scene of the violence when itoccurred.They also denied that they or the Union had any responsibility for theevents in questionAccording to Wilson's testimony,substantially corroborated in Keeble's testimony,at the time of the events in question,5he and Keeble were at or en route to the TaumSauk project6some fifty twisting and turning miles away.?They testified that they5 The attack occurred just about 8 o'clock,the Langston starting timeOWhere they had an 8 o'clock appointment on some union business with one Bill Tinkerof the project contractor,Fruin-Conlon.7Wilson admitted having been at the wayside park with Keeble about 6 30 that morningfor the purpose of picking up five authorization cards from Larkin.To do this Wilson,who lives in Wittenberg,had arisen about 3:15 that morning,driven the 45 miles to hisoffice at St Mary's, and then drove another 60 miles or more to his meeting with Larkin. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDarrived at the Taum Sauk project about 8:15 and left about 10 o'clockTinker,called as a witness by Respondent, testified that Wilson and Keeble kept their appoint-ment, arriving "shortly after 8, maybe between 8 and 8:15, possibly 8:30."Heindicated that he was not sure of the time.The evidence shows that people entering and leaving the project are checked in andout by a guard who records the visitors' names, their business affiliation or otheridentification, and the time of their entering and leaving.The Company's records forMay 9, 1962, showed that Wilson and Keeble entered the project at 10:40 a.m.and left at 12:30 p.m.On the basis of this evidence, plus my observation of thewitnesses and certain other questionable testimony by Wilson and Keeble, I have nodifficulty or hesitancy in crediting Langston's and Utley's testimony that they sawWilson and Keeble at the wayside park on May 9 shortly before 8 a.m. and that theyalso sawthe two unionofficials at the sceneof the attackon theArkansas crew shortlythereafter.8ConclusionsHaving found the topunion officials,Wilson and Keeble, to have been at thewayside park or staging area for the assault, and then, shortly before it took place,at the scene of the assault with no evidence of an attempt on their part to counteror prevent it or to protest against it, I further find that the Union was responsibleand liable for it.Sunset Line and Twine Company, 79NLRB 1487;UnitedPackinghouse Workers of America, AFL-CIO (R. L. Zeigler, Inc.),123 NLRB 464.In addition to the foregoing the General Counsel adduced various other evidencewhich he offered to show that a threat of physical violence to the employees byLarkin and Cox was made by those two as agents of the Union and thus was at-tributable to the Union.Since I have found the Union responsible for the actualviolence that occurred, I deem it unnecessary to resolve the responsibility for thethreat of violence since it is my view that the lesser offense, related as it is to thegreater, is merged therewithThus an order to cease and desist from threateningthe commission of violence is as warranted on the facts I find herein as an orderto cease and desist the actual commission of violence. Since the remedy I shallrecommend will be no different than if I were to find the additional alleged unfairlabor practice, and in order to shorten and expedite the issuance of this IntermediateReport, I do not resolve this matter of the threat and the agency of Larkin and Cox.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Charging Party described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYIthaving been found that the Respondent engaged in certain unfair labor prac-tices, it is recommended that it cease and desist therefrom and that it take certainaffirmative action which is necessary to effectuate the policiesof the ActIn addition to the usual cease-and-desist order of the General Counsel asks that(1) the victims of the Union's assault be reimbursed for all expenditures incurredin the treatment of their injuries; and(2) the nonstriking employees,including theirforeman, be made whole for all loss of pay incurred by reason of their loss of workfrom May 9 to 21,the period during which fear generatedfrom the Union's unlaw-ful conduct prevented them from working.Being aware of no Board precedent regardingNo. 1 above,I agree with theGeneral Counsel's proposal and shall recommend such anorder.As for No. 2,however,since the Board has consideredsuch a remedyand decided against it(Colonial Hardwood Flooring Company, Inc,84 NLRB 563;Local 983. UnitedBrotherhood of Carpentersand Joinersof America, AFL-CIO,et al.(0W. Burke8In connectionwith the credibility of Wilson and Keeble I want to note one of the addi-tional facets of their testimony which to meseemsincredible on its face.Keeble testifiedthat when the picketing began Wilson told the strikers that lie wanted no arguments,fights, "no violence of any kind" ; that if there were any trouble they should call him orKeeble, that they were as near to them as the telephoneNotwithstanding this testimony,Wilson and Keeble both further testified that they first learned of the attack by readingof it in the St. Louis Post-Dispatch which, incidentally,doesnot reach them until the dayafter publication. INTERNATIONALHOD CARRIERS,ETC., LOCAL 916571Company),115NLRB 1123), I shall not recommend that part of the remedyproposed by the General Counsel.In addition to the foregoing I shall also recommend that in addition to the usualposting of notices to inform the employees what steps are being taken to remedyitsuntair labor practices, the Respondent mail such notices individually to all themen employed by Langston as of May 9 on the work in question.Moreover,because of the kind of work involved and type of labor utilized and the resultingpossibility that individual noticesmight not adequately publicize to Langston'semployees Respondent's remedial actions, I shall further recommend that Re-spondent publish such notice once a week for 3 consecutive weeks in the CourierPress, a weekly paper published in Ellington, Missouri.Because of the seriousness of the Union's unfair labor practices I shall alsorecommend that it cease and desist from in any manner restraining or coercingemployees in the exercise of rights guaranteed them in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1. International Hod Carriers, Building and Common Laborers Union of America,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.Owen Langstonisanemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.By physically assaulting employees of Owen Langston because of their failureto join in a strike, the Union has restrained and coerced employees within themeaning of Section 8(b)(1)(A) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this matter, it is recommended that International HodCarriers, Building and Common Laborers of America, Local 916, AFL-CIO, itsofficers, representatives, agents, successors, and assigns, shall:1.Cease and desist from:(a) Physically assaulting employees or threatening them with physical assaultfor exercising their right to refuse to engage in a strike.(b) In any other manner restraining or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, except to the extent that such is requiredby Section 8(a) (3) of the Act.2.Take the following affirmative action which I deem necessary to effectuatethe policies of the Act:(a)Mail to each individual employee who was on Owen Langston's payroll forhis Irby Construction Company coati act as of May 9, 1962, a copy of the attachednoticemarked "Appendix," 9 said notice to be furnished to Respondent by theRegional Director of the Fourteenth Region and to be signed by Respondent's presi-dent and business agent, Woodrow Wilson, and by its financial secretary andassistant business agent, James Keeble.(b) Post at its office and meeting hall copies of said duly signed notice im-mediately upon receipt thereof and maintain it for a period of 60 consecutive daysthereafter in conspicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, of covered by other material.(c) Publish said notice for 3 consecutive weeks in Courier Press published inEllington, Missouri.(d)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondent has taken to complyherewith.io'In the eventthat thisRecommendedOrder be adopted by the Board, the words "ADecision andOrder" shall be substituted for the words "The RecommendedOrder of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order "io In the event that thisRecommended Order be adopted by the Board,thisprovisionshall be modified to read*"Notifysaid RegionalDirector,in writing,within 10 days fromthe date of this Order,what steps Respondenthas taken to comply herewith " 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLMEMBERS OF INTERNATIONAL HOD CARRIERS,BUILDING AND COMMONLABORERS UNION OF AMERICA,LocAL 916, AFL-CIO AND TO ALLEMPLOYEES OFOWEN LANGSTONPursuant to the Recommended Order of a Trial Examinerof the National LaborRelations Board,and in order to effectuate the policies of theNational LaborRelations Act, as amended,we herebynotify you that:WE WILL NOT physicallyassault employees or threatenthem with physicalassault when they exercise their right to refrain from joining in a strike.WE WILLNOT restrain or coerce employeesin any othermanner in theexercise of the rights guaranteed them in the NationalLabor Relations Act,as amended,except as a condition of employment as provided for in Section8 (a) (3) of the Act.WE WILLreimburse and payLester Utley, TommyBelcher,and Homer Wardall expenditures or monetary obligationstheyincurred as a result of treatmentfor the injuriesthey receivedon May9, 1962,because of the union-sponsoredphysicalassault upon them.INTERNATIONAL HOD CARRIERS, BUILDING ANDCOMMONLABORERS UNION OFAMERICA,LocAL 916, AFL-CIO,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced, or coveredby any othermaterial.Employees may communicatedirectlywith the Board'sRegionalOffice,4459Federal Building,1520MarketStreet, St. Louis,Missouri,TelephoneNo. Main1-8100,Extension2142, if theyhave any question concerning this notice or com-pliance with its provisions.Certified Casting&Engineering,Inc.andLocal 243, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Ind.CaseNo. 7-CA-4079.De-cember 24, 1963DECISION AND ORDEROn August 13, 1963, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings areherebyaffirmed.The Board has considered the Inter-145 NLRB No. 59.